MEMORANDUM **
Xiaocui Liu, a native and citizen of China, petitions pro se for review of an order of the Board of Immigration Appeals affirming without opinion an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 910 (9th Cir.2004), we grant the petition for review.
Substantial evidence does not support the IJ’s adverse credibility determination because, despite Liu’s submission of two disputed documents, she otherwise testified credibly and her testimony was corroborated by other evidence in the record. See id. at 911 (holding that submission of a *878fraudulent document that may go to the heart of the claim is not determinative of adverse credibility, especially where there is no other reason to question credibility). Additionally, contrary to the IJ’s finding, Liu never testified that she did not know proselytizing in China was illegal.
Therefore, we grant the petition and remand for further proceedings to determine whether, accepting Liu’s testimony as credible, she is eligible for asylum, withholding of removal, or CAT relief. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.